         Case 2:20-cv-02393-HLT-TJJ Document 83 Filed 06/03/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

QUINN NGIENDO,                                 )
                                               )
                        Plaintiff,             )
v.                                             )
                                               )       Case No. 20-cv-2393-HLT-TJJ
UNIVERSITY PARTNERS, LLC,                      )
ASSET CAMPUS USA, LLC,                         )
CARDINAL GROUP MANAGEMENT                      )
MIDWEST, LLC, and EVEREST                      )
CAMPUS WEST, LLC,                              )
                                               )
                        Defendants.            )

                                              ORDER

         This case is before the Court on several intertwined motions—some that must be resolved

before others can be. This Order addresses some of those motions, specifically:

        Plaintiff’s Motion to Recuse Hon. Magistrate Judge Teresa James (ECF No. 68);

        Plaintiff’s Motion to Stay Further Proceeding Until Plaintiff Gets Eye Treatment and in

         the Alternative Appoint Lawyer (ECF No. 69); and

        Defendant Cardinal Group Management Midwest, LLC’s Motion to Strike (ECF No. 76).

         The Court takes up each of these motions briefly, in reverse order of their filing.

     Defendant Cardinal Group Management Midwest, LLC’s Motion to Strike (ECF No. 76)

         First, Defendant Cardinal Group Management Midwest, LLC (“Defendant Cardinal”)

moves to strike four of Plaintiff’s filings, as “de facto surreply” pleadings. Defendant Cardinal

argues the following four documents are improper attempts to file a sur-reply to its motion to

dismiss (ECF No. 58), without leave to do so: ECF Nos. 68–71.

         ECF No. 68 is Plaintiff’s motion for the undersigned judge to recuse herself from this

case. This document is not an improper attempt to file a sur-reply and the Court will not strike it.
                                               1
          Case 2:20-cv-02393-HLT-TJJ Document 83 Filed 06/03/21 Page 2 of 6




          ECF No. 69 is Plaintiff’s motion to stay or to appoint an attorney. Again, this document

is not an improper attempt to file a sur-reply and the Court will not strike it.

          ECF No. 70 is a document titled “Plaintiff’s memorandum in opposition to dismiss her

proposed 2nd amended complaint,” and ECF No. 71 is titled Plaintiff’s “Supplemental Motion

and Memorandum to Deny Dismissal of 2nd Proposed Amended Complaint as to Defendant

Cardinal Group.” These two documents are related to Defendant Cardinal’s motion to dismiss

(ECF No. 58), which is before the District Judge for resolution. The Court will therefore leave

the question of whether they are improper sur-replies to the District Judge to decide.

   Plaintiff’s Motion to Stay Further Proceeding Until Plaintiff Gets Eye Treatment and in the

                              Alternative Appoint Lawyer (ECF No. 69)

          In this motion, Plaintiff asked the Court to stay the proceedings until May 30, 2021, or

alternatively to appoint an attorney for her. May 30, 2021 has now passed, so Plaintiff’s request

for relief is moot. The Court need not consider Plaintiff’s alternative request to appoint an

attorney because it was dependent on the Court denying a stay through May 30. If Plaintiff still

would like to seek appointment of counsel in this case, she may file a renewed motion for

appointment of counsel, that is not presented as an alternative to another request for relief.

           Plaintiff’s Motion to Recuse Hon. Magistrate Judge Teresa James (ECF No. 68)

          In ECF No. 68, Plaintiff explains her belief that the undersigned judge is biased against

her. What follows is not a complete recounting of Plaintiff’s allegations of partiality and bias, but

it serves as a representative sample of the reasons she contends the undersigned judge should

recuse.

          First, Plaintiff alleges that the undersigned has shown sympathy to Defendants and

unfairly told Plaintiff “that if she cannot shorten her proposed complaint to comply with the
                                                   2
       Case 2:20-cv-02393-HLT-TJJ Document 83 Filed 06/03/21 Page 3 of 6




FRCP Rule 8, then she will not be allowed another opportunity to amend.”1 Plaintiff also claims

that the undersigned has shown antagonism toward Plaintiff—allegedly accusing Plaintiff of

lying—and adds that the undersigned has shown alliance with Defendants by employing an

assistant with a similar first name to the names of persons associated with Defendant University

Partners, LLC. As further evidence of the undersigned judge’s alleged favoritism, Plaintiff points

out that the undersigned “praised” two of Defendants’ attorneys during the January 8, 2021

phone conference with the parties, and suggests (without any foundation whatsoever) that such

“favoritism” is race-based.2 Finally, Plaintiff suggests that the Court’s use of the word

“infirmity” in an Order3 indicates a hostility toward persons “with a mental health impairment of

infirmity.”4

       None of Plaintiff’s allegations, specifically identified above or not, give reason for the

undersigned judge to recuse from this case. Plaintiff seeks recusal under 28 U.S.C. § 455. This

statute states: “Any justice, judge, or magistrate judge of the United States shall disqualify

himself in any proceeding in which his impartiality might reasonably be questioned.” The test in

the Tenth Circuit is “whether a reasonable person, knowing all the relevant facts, would harbor

doubts about the judge’s impartiality.”5 The decision whether to recuse is committed to the




       1 ECF No. 68 at 2.

       2 Id. at 16.

       3 ECF No. 61 at 1.

       4 ECF No. 68 at 13.

       5 United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993) (internal quotation and citation omitted).

                                                        3
         Case 2:20-cv-02393-HLT-TJJ Document 83 Filed 06/03/21 Page 4 of 6




sound discretion of the court.6 If the question is close, however, the court should recuse.7 That

said, “section 455(a) must not be so broadly construed that it becomes, in effect, presumptive, so

that recusal is mandated upon the merest unsubstantiated suggestion of personal bias or

prejudice.”8 When a legitimate reason for recusal is lacking, judges have a duty to sit.9

         Plaintiff’s allegations of partiality are unfounded and insufficient to meet this standard.

The standard for recusal is not subjective and does not depend on Plaintiff’s personal perception.

Whether Plaintiff, herself, felt “embarrassment” during the Court’s phone conference with the

parties,10 and whether Plaintiff believed that the undersigned “scolded [her] like a little child,”11

is not the standard. The standard is that of a reasonable person. Recusal is required only if a

reasonable person would believe that the undersigned has displayed such “deep-seated favoritism

or antagonism that would make fair judgment impossible.”12

         The Court recalls the phone conference with the parties in great detail. While the Court

regrets that Plaintiff felt Defendants were being shown favoritism and that Plaintiff was being

attacked, a reasonable person observing the phone conference or reviewing the Court’s

subsequent Orders would not harbor doubts about the undersigned’s impartiality. Indeed, the




         6 Weatherhead v. Globe Int’l, Inc., 832 F. 2d 1226, 1227 (10th Cir. 1987).

         7 Bryce v. Episcopal Church of Colo., 289 F.3d 648, 659 (10th Cir. 2002).

         8 Cooley, 1 F.3d at 993 (quoting Franks v. Nimmo, 796 F.2d 1230, 1234 (10th Cir. 1986)).

         9 Bryce, 289 F.3d at 659 (citation omitted); Nichols v. Alley, 71 F.3d 347, 351 (10th Cir. 1995) (citations
omitted).

         10 ECF No. 68 at 15.

         11 Id. at 16.

         12 Liteky v. United States, 510 U.S. 540, 555 (1994).

                                                          4
       Case 2:20-cv-02393-HLT-TJJ Document 83 Filed 06/03/21 Page 5 of 6




Court gave Plaintiff the opportunity to make lengthy comments during the conference, and the

Court attempted to explain various ways in which Plaintiff’s Complaint failed to comply with the

Federal Rules’ pleading requirements, so she could attempt to address the problems. Certainly,

there is no basis for Plaintiff’s suggestion that any action or comment by the Court was based on

race. During the phone conference, the undersigned offered Plaintiff the opportunity to amend

her Amended Complaint to clearly identify her claims and who they are against.13 Although

Plaintiff declined that invitation, the Court then gave Plaintiff another opportunity to file a

motion to amend her Amended Complaint.14 The Court did advise Plaintiff of the standards for

pleadings and warned Plaintiff, for her own benefit, that a failure to comply with those standards

would result in a denial of her motion.15 And the Court reminded Plaintiff and all attorneys on

the call of the Pillars of Professionalism adopted by this Court and of their ethical obligations

generally.16

       None of these comments or actions demonstrate any cause for a reasonable person to

question the Court’s impartiality. Plaintiff’s request for recusal is denied.

       IT IS THEREFORE ORDERED that Defendant Cardinal Group Management

Midwest, LLC’s Motion to Strike (ECF No. 76) is denied in part and remains pending in part for

the decision of District Judge Teeter.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Stay Further Proceeding Until




       13 ECF Nos. 56 at 2; 61 at 1.

       14 ECF No. 61 at 2.

       15 Id. at 3.

       16 ECF No. 56 at 3.

                                                  5
        Case 2:20-cv-02393-HLT-TJJ Document 83 Filed 06/03/21 Page 6 of 6




Plaintiff Gets Eye Treatment and in the Alternative Appoint Lawyer (ECF No. 69) is denied as

moot.

        IT IS FURTHER ORDERED that Plaintiff’s Motion to Recuse Hon. Magistrate Judge

Teresa James (ECF No. 68) is denied.

        IT IS SO ORDERED.

        Dated in Kansas City, Kansas, this 3rd day of June 2021.




                                                                   Teresa J. James
                                                                   U. S. Magistrate




                                               6
